DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application, 15/496,841 filed on 04/25/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. A provisional application, 62/408,506 filed on 10/14/2016, is also associated with the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8, 11-12,14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2008/0016301), hereinafter Chen in view of Saxena (US 2017/0083539), hereinafter Saxena, and further in view of Hicken (US 2003/0212864), hereinafter Hicken.
Regarding claims 1 and 14, taking claim 1 as exemplary, Chen teaches a method, comprising: 
in response to a read request for data, identifying, by a first storage controller, a second controller that flushed a current version of a second portion of the data from a second cache to a storage device for a write request (Chen, [0039]), the current version of the data mirrored from a first cache of the first controller to the second cache of the second controller (Chen, [0040], When said operation code is determined to be a cache mirror command, write said received data into said second cache memory 23), wherein the first storage controller owns a volume comprising the storage device that is a target of the write request; 
receiving, by the first storage controller, a second metadata from the second storage controller, the second metadata associated with the second portion of the data; 
retrieving, by the first storage controller, a first metadata associated with a first portion of the data flushed by the first storage controller to the storage device, in response to the write request (Chen, [0030], After said first backup server 10 is determined to have correctly written said received data into said first cache memory 13, said first SAS controller 11 applies on said data written in said first cache memory 13; [0031], Store said data in said first cache memory 13 into said first hard drive 12.); and 
utilizing, by the first storage controller, the first metadata and the second metadata to retrieve the data stored in the storage device to respond to the read request.  
Chen does not teach in response to a read request for data, identifying, by a first storage controller, a second controller that flushed a current version of a second portion of the data from a second cache to a storage device; wherein the first storage controller owns a volume comprising the storage device that is a target of the write request; receiving, by the first storage controller, a second metadata from the second storage controller, the second metadata associated with the second portion of the data; retrieving, by the first storage controller, a first metadata associated with a first portion of the data flushed by the first storage controller; and utilizing, by the first storage controller, the first metadata and the second metadata to retrieve the data stored in the storage device to respond to the read request, as claimed.
However, Chen in view of Saxena teaches in response to a read request for data, identifying, by a first storage controller, a second controller that flushed a current version of a second portion of the data from a second cache to a storage device (Saxena, [0022],  map (150) is stored at the metadata node (140). In one embodiment, the map (150) is a disk-to-file map that tracks the mapping between disks and files on different data nodes and maintains information for identifying a location of files on each disk; [0031], A file-to-node lookup using the disk-to-file map is performed to locate one or more other replica files corresponding to the parent file associated with the first replica file (404); [0030]; Note – file-to-node lookup is to read and replica files are mirrored data flushed to persistent storage); 
receiving, by the first storage controller, a second metadata from the second storage controller, the second metadata associated with the second portion of the data (Saxena, [0030], The first replica file has a first embedded set of data, including first chronology data and an associated first metadata link; [0031], The identification at step (406) includes a comparison of an address in the inode of the parent file with the metadata link(s) of the located replica file(s).); 
retrieving, by the first storage controller, a first metadata associated with a first portion of the data flushed by the first storage controller (Saxena, [0026], The data node storing the parent file at step (302) may be referred to as a parent node; [0031], a comparison of an address in the inode of the parent file with the metadata link(s) of the located replica file(s); Note – first metadata is the inode information of the parent file associated with a parent file.); and 
utilizing, by the first storage controller, the first metadata and the second metadata to retrieve the data stored in the storage device to respond to the read request (Saxena, [0031], a comparison of an address in the inode of the parent file with the metadata link(s) of the located replica file(s). The chronology data among the identified consistent replica files are compared (408) …. A most recent replica file, hereinafter referred to as a second replica file, is selected in response to determining that second chronology data embedded in the second replica file is associated with the most recent update (410); [0031], step (402) is performed in order to identify one or more replica files located at a failed nodes, and steps (404)-(410) are performed in order to identify a most recent and consistent replica file persisting at a non-failed replica node).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate teachings of Saxena to include a map 150 (in Saxena) in the first SAS controller (in Chen) as well as multiple nodes storing replica data so that the first SAS controller can identify a node which provides metadata for retrieving requested replica data. A person of ordinary skill in the art would have been motivated to combine the teachings of Chen with Saxena because it improves efficiency and performance of the storage system disclosed in Chen by providing fast durability and recovery using a distributed replica storage system (Saxena, [0002], [0004]).
The combination of Chen does not teach wherein the first storage controller owns a volume comprising the storage device that is a target of the write request, as claimed.
However, the combination of Chen in view of Hicken teaches wherein the first storage controller owns a volume comprising the storage device that is a target of the write request (Hicken, [0024], The first storage controller 130 maintains cache information related to management of LA1 in its primary cache memory 133 and in the secondary cache memory 139 of the second storage controller 135; Note – data within primary cache of storage controller relate to data managed by the controller, i.e. owned).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of Hicken to have the first SAS controller (in Chen) to maintain cache information related to management of hard drives in the primary cache memory 13 and secondary cache 23 (in Chen). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with Hicken because it improves efficiency of the storage system disclosed in the combination of the combination of Chen by maintaining a complete snapshot of the present cache information for both primary cache and secondary cache (Hicken, [0024]).
Claim 14 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claims 2 and 15, taking claim 2 as exemplary,  the combination of Chen teaches all the features with respect to claim 1 as outlined above. The combination of Chen further teaches the method of claim 1, wherein the first controller stores the first metadata in a first metadata mapping structure (Saxena, [0023],  the set of data includes a metadata link (206); [0024]) of a metadata store and the second storage controller stores the second metadata in a second metadata mapping structure (Saxena, [0023], the set of data includes … and chronology data (208); [0025]) of the metadata store, the first metadata mapping structure and the second metadata mapping structure identifying physical addresses of the data in the storage device (Saxena, [0023], the metadata link may further include the inode number and the offset (230) of the data node in the local filesystem namespace).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate teachings of Saxena to include a map 150 (in Saxena) in the first SAS controller (in Chen) as well as multiple nodes storing replica data so that the first SAS controller can identify a node which provides metadata for retrieving requested replica data. A person of ordinary skill in the art would have been motivated to combine the teachings of Chen with Saxena because it improves efficiency and performance of the storage system disclosed in Chen by providing fast durability and recovery using a distributed replica storage system (Saxena, [0002], [0004]).
Claim 15 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claims 5 and 18, taking claim 5 as exemplary, the combination of Chen teaches all the features with respect to claim 1 as outlined above. The combination of Chen further teaches the method of claim 1, further comprising: retrieving, by the first storage controller, the second metadata from a metadata store, in response to the first storage controller flushing the second portion of the data to the storage device (Chen, [0007], said first SAS controller establishes a second CDB with an operation code of a flush command as well as a second data header for said data … Said second CDB and data header are subsequently transmitted through said SAS channel to said second SAS controller and said second SAS controller flushes said data stored in said second cache memory in response to said second data header;  [0017], In response to said data in said first cache memory 13 being completely stored in said first hard drive 12 by said first backup server 10, said first SAS controller 11 establishes a second CDB with an operation code of a flush command as well as a second data header for said data … Said second CDB and data header are subsequently transmitted through said SAS channel 30 to said second SAS controller 21 and said second SAS controller 21 flushes said data stored in said second cache memory 23; Saxena, [0033], The chronology data embedded in the self-describing replica, such as a time-stamp or a sequence number indicating how recent the replica file was updated; Note - chronology metadata is retrieved and updated each time the replica data is flushed/updated).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate teachings of Saxena to update metadata link/chronology data for replica files in a second controller after replica files have been saved to persistent memory. A person of ordinary skill in the art would have been motivated to combine the teachings of Chen with Saxena because it improves efficiency and performance of the storage system disclosed in Chen by providing fast durability and recovery using a distributed replica storage system (Saxena, [0002], [0004]).
Claim 18 has similar limitations as claim 5 and is rejected for the similar reasons.
Regarding claims 6 and 16, taking claim 6 as exemplary, the combination of Chen teaches all the features with respect to claim 1 as outlined above. The combination of Chen further teaches the method of claim 1, further comprising: retrieving, by the first storage controller, the first metadata and the second metadata from the second storage controller, in response to the second controller flushing both the first portion and the second portion of the data to the storage device for the write request (Saxena, [0026], each replica file is embedded with a respective set of data containing information for self-characterizing each respective replica file. The set of data may include chronology data and a metadata link to an inode of the parent file, as discussed above with reference to FIG. 2.  In addition, the disk-to-file map located local to the metadata node, as shown and described in FIG. 1, is atomically updated with the replica file data (306)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate teachings of Saxena to update both disk-to-file map in a first controller and metadata link/chronology data for replica files in a second controller after replica files have been saved to persistent memory. A person of ordinary skill in the art would have been motivated to combine the teachings of Chen with Saxena because it improves efficiency and performance of the storage system disclosed in Chen by providing fast durability and recovery using a distributed replica storage system (Saxena, [0002], [0004]).
Claim 16 has similar limitations as claim 6 and is rejected for the similar reasons.

Regarding claim 8, Chen teaches a computing device comprising: 
a memory having stored thereon instructions for performing a method of read and write load sharing (Chen, [0015], server); and 
a plurality of processors coupled to the memory (Chen, [0015], server); 
the plurality of processors configured to execute the instructions to: 
determine, by a first storage controller, that a current version of data requested by a read request was flushed by a second controller from a second cache to a storage device for a write request (Chen, [0039]), the current version of the data mirrored from a first cache of the first controller to the second cache of the second controller (Chen, [0040], When said operation code is determined to be a cache mirror command, write said received data into said second cache memory 23), wherein the first storage controller owns a volume comprising the storage device that is a target of the write request; 
receive, by the first storage controller, metadata associated with the current version of the data obtained by the second storage controller from a metadata store; 
utilize, by the first storage controller, the metadata to obtain physical address of the current version of the data stored in the storage device; and 
retrieve, by the first storage controller, the current version of the data from the storage device to respond to the read request.  
Chen does not explicitly teach determine, by a first storage controller, that a current version of data requested by a read request; wherein the first storage controller owns a volume comprising the storage device that is a target of the write request; receive, by the first storage controller, metadata associated with the current version of the data obtained by the second storage controller from a metadata store; utilize, by the first storage controller, the metadata to obtain physical address of the current version of the data stored in the storage device; and retrieve, by the first storage controller, the current version of the data from the storage device to respond to the read request, as claimed.
However, Chen in view of Saxena teaches a memory having stored thereon instructions for performing a method of read and write load sharing (Saxena, [0006], The computer program product includes a computer-readable storage medium having program code embodied therewith); and 
a plurality of processors coupled to the memory (Saxena,[0006], The program code is executable by a processing unit);
 determine, by a first storage controller, that a current version of data requested by a read request was flushed by a second controller from a second cache to a storage device (Saxena, [0022], map (150) is stored at the metadata node (140). In one embodiment, the map (150) is a disk-to-file map that tracks the mapping between disks and files on different data nodes and maintains information for identifying a location of files on each disk; [0031], A file-to-node lookup using the disk-to-file map is performed to locate one or more other replica files corresponding to the parent file associated with the first replica file (404); [0030]); 
receive, by the first storage controller, metadata associated with the current version of the data obtained by the second storage controller from a metadata store (Saxena, [0030], The first replica file has a first embedded set of data, including first chronology data and an associated first metadata link; [0031], The identification at step (406) includes a comparison of an address in the inode of the parent file with the metadata link(s) of the located replica file(s)); 
utilize, by the first storage controller, the metadata to obtain physical address of the current version of the data stored in the storage device (Saxena, [0031]); and 
retrieve, by the first storage controller, the current version of the data from the storage device to respond to the read request (Saxena, [0031],  A most recent replica file, hereinafter referred to as a second replica file, is selected in response to determining that second chronology data embedded in the second replica file is associated with the most recent update (410)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate teachings of Saxena to include a map 150 (in Saxena) in the first SAS controller (in Chen) as well as multiple nodes storing replica data so that the first SAS controller can identify a node which provides metadata for retrieving requested replica data. A person of ordinary skill in the art would have been motivated to combine the teachings of Chen with Saxena because it improves efficiency and performance of the storage system disclosed in Chen by providing fast durability and recovery using a distributed replica storage system (Saxena, [0002], [0004]).
The combination of Chen does not teach wherein the first storage controller owns a volume comprising the storage device that is a target of the write request, as claimed.
However, the combination of Chen in view of Hicken teaches wherein the first storage controller owns a volume comprising the storage device that is a target of the write request (Hicken, [0024], The first storage controller 130 maintains cache information related to management of LA1 in its primary cache memory 133 and in the secondary cache memory 139 of the second storage controller 135; Note – data within primary cache of storage controller relate to data managed by the controller, i.e. owned).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of Hicken to have the first SAS controller (in Chen) to maintain cache information related to management of hard drives in the primary cache memory 13 and secondary cache 23 (in Chen). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with Hicken because it improves efficiency of the storage system disclosed in the combination of the combination of Chen by maintaining a complete snapshot of the present cache information for both primary cache and secondary cache (Hicken, [0024]).
Regarding claim 11, the combination of Chen teaches all the features with respect to claim 8 as outlined above. The combination of Chen further teaches the computing device of claim 8, wherein the plurality of processors are further configured to execute the instructions to: retrieve, by the first storage controller, the metadata from the metadata store, in response to the first storage controller flushing the data to the storage device (Saxena, [0026],  A parent file is stored on persistent storage local to a data node of the distributed storage system (302) … the disk-to-file map located local to the metadata node, as shown and described in FIG. 1, is atomically updated with the replica file data (306)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate teachings of Saxena to update disk-to-file map in a first controller parent files and replica files have been saved to persistent memory. A person of ordinary skill in the art would have been motivated to combine the teachings of Chen with Saxena because it improves efficiency and performance of the storage system disclosed in Chen by providing fast durability and recovery using a distributed replica storage system (Saxena, [0002], [0004]).
Regarding claim 12, the combination of Chen teaches all the features with respect to claim 8 as outlined above. The combination of Chen further teaches the computing device of claim 8, wherein the plurality of processors are further configured to execute the instructions to: retrieve, by the first storage controller, a first portion of the metadata from the metadata store, in response to the first storage controller flushing a first portion of the data to the storage device; and 
receive, by the first storage controller, a second portion of the metadata from the second storage controller, in response to the second storage controller flushing a second portion of the data to the storage device (Saxena, [0026]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate teachings of Saxena to update both disk-to-file map in a first controller and metadata link/chronology data for replica files in a second controller after replica files have been saved to persistent memory. A person of ordinary skill in the art would have been motivated to combine the teachings of Chen with Saxena because it improves efficiency and performance of the storage system disclosed in Chen by providing fast durability and recovery using a distributed replica storage system (Saxena, [0002], [0004]).

Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Saxena, and Hicken as applied to claims 2 and 15 above, and further in view of Shin et al. (US 2017/0068458), hereinafter Shin.
Regarding claims 3 and 20, taking claim 3 as exemplary, the combination of Chen teaches all the features with respect to claim 2 as outlined above. The combination of Chen does not explicitly teach the method of claim 2, further comprising: utilizing, by the first storage controller, a logical block address from the read request to obtain the physical address of the data from the first metadata mapping structure and the second metadata mapping structure to respond to the read request, as claimed.
However, the combination of Chen in view of Shin teaches the method of claim 2, further comprising: utilizing, by the first storage controller, a logical block address from the read request to obtain the physical address of the data from the first metadata mapping structure and the second metadata mapping structure to respond to the read request (Shin, [0036], The inode 216 also contains an LBA pointer (not shown) that points to one or more LBAs 218(1)-218(N) associated with the one or more uncompressed data blocks 202(1)-202(N)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of Shin to include LBA information in inode metadata of both parent and replica files. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with Shin because it improves efficiency and performance of the storage system disclosed in the combination of Chen by providing a mapping mechanism to quickly locate data in a storage device. 
Claim 20 has similar limitations as claim 3 and is rejected for the similar reasons.

Claim(s) 7, 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Saxena, and Hicken as applied to claims 1 and 8 respectively above, and further in view of Theimer et al. (US 9,639,589), hereinafter Theimer.
Regarding claims 7, 9, and 10, taking claim 7 as exemplary, the combination of Chen teaches all the features with respect to claim 1 as outlined above. The combination of Chen does not explicitly teach the method of claim 1, further comprising: maintaining, by the first storage controller, a first journal in a metadata store to track flushing of the first portion from the first cache to the storage device; and maintaining, by the second storage controller, a second journal in the metadata store to track flushing of the second portion from the second cache to the storage device, as claimed.
However, the combination of Chen in view of Theimer teaches the method of claim 1, further comprising: maintaining, by the first storage controller, a first journal in a metadata store to track flushing of the first portion from the first cache to the storage device; and maintaining, by the second storage controller, a second journal in the metadata store to track flushing of the second portion from the second cache to the storage device (Theimer, Col.40, line 49 – Col.41, line 14, configuring worker nodes to periodically flush the output of the operations to some persistent external location, recording when the flush operations were performed with respect to the record retrieval sequence).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of Theimer to have each working node record when flush operation were performed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with Theimer because it improves efficiency and reliability of the storage system disclosed in the combination of Chen by providing a journal of storage operations to be replayed during data recovery (Theimer, Col.40, line 49 – Col.41, line 14).
Claims 9 and 10 have similar limitations as claim 7 and they are rejected for the similar reasons.
Regarding claim 19, claim 19 has similar limitations as claim 7 and is rejected for the similar reasons. Furthermore, the combination of Chen further teaches receive a read request to the first storage controller for the data flushed to the storage device (Saxena, [0029]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate teachings of Saxena to request replica files from a persistent storage during data reconciliation. A person of ordinary skill in the art would have been motivated to combine the teachings of Chen with Saxena because it improves efficiency and performance of the storage system disclosed in Chen by providing fast durability and recovery using a distributed replica storage system (Saxena, [0002], [0004]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of Theimer to have each working node record when flush operation were performed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with Theimer because it improves efficiency and reliability of the storage system disclosed in the combination of Chen by providing a journal of storage operations to be replayed during data recovery (Theimer, Col.40, line 49 – Col.41, line 14).

Allowable Subject Matter
Claims 4, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 4 recites “The method of claim 1, further comprising: aggregating, by the first storage controller, the first portion and the second portion of the data to respond to the read request”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1 and 4 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 4 is allowable. Claims 13 and 17 are objected for the similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US 2014/0095558).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136